 In the Matter of SOUTHERN INDUSTRY COMPANY, EMPLOYERandINTER-NATIONAL BROTHERHOOD OF PULP, SULPHITE AND PAPER MILL WORK-ERS, A. F. L., PETITIONERSIntheMatter of CALCASIEU PAPER COMPANY, INC., AND SOUTHERNINDUSTRY COMPANY, PETITIONERSandINTERNATIONAL BROTHERHOODOF PULP, SULPHITE AND PAPER MILL WORKERS,A. F. L.andINTER-NATIONAL BROTHERHOOD OF PAPERMAKERS, A. F. L.andUNITEDPAPER WORKERS OF AMERICA, C. I.0.,UNIONSCases Nos. 15-R-2166 and 15-RE-15, respectively.-Decided July 00,1948DECISIONANDDIRECTION OF ELECTIONUpon petitions duly filed, hearing in this consolidated case was heldatElizabeth, Louisiana, on February 13, 1948, before Andrew P.Carter, hearing officer:The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Calcasieu Paper Company, Inc., hereinafter called "Calcasieu,"isa Louisiana corporation operating a paper mill at Elizabeth,Louisiana, in which it manufactures pulp and paper.The Southern'PetitionNo. 15-R-2166 of theInternationalBrotherhopdof Pulp, Sulphite and PaperMillWorkers was filed February 26, 1947; that of the Employers,No. 15-RE-15, was filedMay 19, 1947.By order of,the General Counsel dated January 19,1948, the two cases wereconsolidated.'Chairman Herzog.and Members Reynolds and Murdock.78 N. L.R. B., No. 55.425 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndustry Company, hereinafter called "Southern," is a partnership,and operates a bag and box plant on property adjacent to the papermill.Most of the paper from the mill goes to the bag plant for con-version into bags and boxes.The Employers estimate the value ofthe raw materials received from out of the State as substantially inexcess of $100,000 for both the mill and the plant.Management ofthe mill and plant are integrated.The McGehee family controls theCalcasieu corporation and constitutes the members of the Southernpartnership.The Employers admit and we find that they are engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner in Case No. 15-R-2166, International BrotherhoodofPulp, Sulphite and Paper Mill Workers, herein called the"Brotherhood," is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the South-ern Industry Company.The two other Unions named in the Em-ployers' petition in Case No. 15-RE-15, namely the InternationalBrotherhood of Papermakers and the United Paper Workers ofAmerica, the latter herein called "United," are labor organizationsaffiliated with the American Federation of Labor and the Congress ofIndustrial Organizations, respectively, claiming to represent employeesof Calcasieu.The United intervened in the Southern Case, No.15-R-2166, by letter dated March 5, 1947, from the C. I. O. StateDirector to the N. L. R. B. Regional Director as well as orally at,thehearing.2The International Brotherhood of Papermakers,.A. F. L., stated at the hearing that it had no interest in the petitionfiled in Case No. 15-R-2166 for the employees of the bag plant.III.THEQUESTION CONCERNING REPRESENTATIONThe Calcasieu paper mill has been in operation for a number ofyears.In 1946 a controlling interest was purchased-by theMcGehee,family,whose members comprise the Southern partnership.TheSouthern bag and box plant wasthenconstructed alongside the papermill.Shortly after completion of this plant, the Brotherhood, onFebruary 26, 1947,filed its petition in Case No. 15-R-2166 seekinga unit of production and maintenance employees in the new plant.'The United's oral motion to intervene in Case No. 15-R-2166,and the colloquy on therecord concerning that motion, sufficiently indicated"the order or relief sought and thegrounds for such motion"as required by Section 203 57 of the Board's Rules and Regula-tions-Series 5.For this reason, as well as those stated by the hearing officer,the Em-ployers' objection to the United's intervention is overruled. SOUTHERN INDUSTRY COMPANY427There was then pending the petition of the United, Case No. 15-R-1993,on which a hearing had been held, for a similar unit in the paper mill.On March 29, 1947, the Employers filed a joint motion for interven-tion of Southern in Case No. 15-8-1993 and consolidation of CasesNos. 15-R-1993 and 15-R-2166.The Board denied this motion onthe ground that consideration of the paper mill case had proceededtoo far to make consolidation practicable, and, on April 11, 1947,issued its Decision and Direction of Election for the Calcasieu unit.'The election, held May 9, resulted in 101 votes for the United, 53 forthe Brotherhood, and 91 for neither labor organization.A Run-OffElection between the United and the Brotherhood held May 27 re-sulted in 102 votes for the former and 64 for the latter. In the mean-time, on May 19, 1947, the Employers filed their petition in Case No.15-RE-15 for a production and maintenance unit covering the em-ployees of both the paper mill and bag and box plant.On May 29Calcasieu filed objections to the conduct of the Run-Off Election inCase No. 15-R-1993.These were overruled by the Board on August15) 1947, in its Supplemental Decision and Certification of Representa-tives 4One of the objections specifically overruled by the Board wasthat a bargaining unit for the paper mill alone was not appropriate,and therefore no certification was then possible.Under our well-settled rule we shall dismiss the Employers' petitionrequesting a combined paper mill and bag plant unit, because of theBoard's certification of the United as the exclusive bargaining repre-sentative of the production and maintenance employees in the papermill on August 15, 1947.As we stated inMatter of Con P. CurranPrinting Company,67 N. L. R. B. 1419, "... in the absence of unusualcircumstances, neither the majority status nor the authorityas exclu-sive bargaining agent of a certified union is subject to challenge for areasonableperiod after certification, normally 1 year, during whichtime there is a duty on the part of the employer to bargain in goodfaith with the certified union."And, as the Supreme Court said inthe case ofFranks Bros. Co. v. N. L. R. B.,321 U. S. 702: ". . . a bar-gaining relationship once rightfully established must be permitted toexist and function for a reasonable period in which it can be given afair chance to succeed. . . .After such a reasonable period the Boardmay, in a proper proceeding and upon a proper showing, take steps inrecognition of changed situations which might make appropriatechanged bargaining relationships." 58 73 N. L. R. B. 344.4 74 N. L. R. B. 1087."See alsoMatter of Lift Trunks, Inc.,75 N. L. R. B. 998, andN. L. R. B. v. ThePrudential Ins.Co. ofAmerica,154 F. (2d) 385 (C. C. A. 6), enf'g 56 N. L. R. B. 1849,and 1859. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the Employers' petition for a combined unit is barredby the aforesaid certification.Moreover, for the reasons indicated inSection IV, below, we find no merit in the Employers' contention thatthe combined paper mill and bag plant unit proposed in their petitionis the only appropriate unit of their employees.Accordingly, the peti-tion in Case No. 15-RE-15 is hereby dismissed.As to the Brotherhood's petition in Case No. 15-R-2166, we findthat a question affecting commerce exists concerning the representation,of employees of Southern, within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.6IV. THE APPROPRIATE UNITThe Brotherhood seeks a unit of bag and box plant employees.Southern prefers a unit which combines the employees of Southern andCalcasieu.The Southern bag and box plant employs approximately100 persons, nearly all of whom are women.The Calcasieu paper millemploys about 280 men.Virtually no interchange of employees occursbetween the plant and the mill because the type of work is admittedlydifferent. It is true that the mill and the plant are situated on the sameenclosure and that certain of the operations of the two are integrated.One personnel director serves both companies, and the two pay rollsare consolidated.Facilities such as steam and air are furnished to theSouthern plant by the Calcasieu mill, although when meters are avail-able a charge will be made to Southern for these services; and the samemaintenance and shipping workers service both the mill and the plant.It is also true that most of the paper made by the mill goes to the bagplant, and that records, income tax matters, and sales of products forboth the mill and plant are handled by the Jacksonville, Florida, officeof Southern.Apparently employees of both the mill and the plant arefurnished houses by Calcasieu.The assistant general manager ofSouthern, who is the vice president of Calcasieu, stated that some super-visors in the mill also exercise supervisory functions in the bag plant,'but he specified no instances other than the superintendent of shippingand the personnel director.In view of the lack ofinterchange of em-6 The Employers moved to dismiss the Brotherhood petition for failure to comply withSection 203 53 (6), (9),and (1)of the Board'sRules and Regulations-Series 5, whichrequires a statement in the petition of the number of employees in the alleged appropriateunit and the number who have designated the petitioner to act, as well as affirmative state-ments regarding compliance with Section 9 (f), (g), and(h) of the ActThe Rules re--quiring that the petition itself state these facts became effective August 22,1947.As thepetition in question was bled approximately 6 months earliei,these rules are inapplicableto it.SeeMatter of Elect7ical EquipmentCo, 76 N L.R B 1060 The Employers'motion to dismiss on the ground that the Brotherhood's showing of interest is inadequateis;likewise denied.Matter of Falcon Manufacturing Company,73 N L. R. B., 467;Matter.of'alt Disney,Productions,76 N. L.R. B. 121. SOUTHERNINDUSTRY COMPANY429ployees, the entirely different type of work, and the distinct entity ofeach Employer even though control of both is exercised by members ofthe same family, we are of the opinion that the employees of the bagand box plant alone constitute an appropriate unit.?Accordingly, wedeny Southern's motion to dismiss the Brotherhood petition in CaseNo. 15-R-2166 because of inappropriateness of the unit.The Brotherhood has petitioned for a unit of all production andmaintenance employees of Southern, including watchmen," and exclud-ing clerical employees, office janitors, and supervisors.Counsel for theEmployers made no objection to the composition of this unit, but onlyreiterated the contention that the unit should be a combined one ofproduction and maintenance employees in Southern and Calcasieu.We find that all production and maintenance employees of the South-ern Industry Company; at its Elizabeth, Louisiana, plant, excludingclerical employees, watchmen, office janitors, and all supervisors as,defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Southern Industry Company, Eliza-beth, Louisiana, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Fifteenth Region, subject to Sections 203.61 and 203.62, ofNational Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-7Matter of Robert Gair Company, Inc,55 N L. R. B.184;Matter of Veneer Mfg Co.and South Carolina PlywoodCo, 77 N. L. R.B 659;Matter of Lyon Metal Products,Inc,62 N. L. R.B.'1350;Matter of Reeves Sound Laboratories,Inc.,60 N.L R. B. 463.Matter of Marcal PulpitPaper Co., Inc,65 N. L. R. B. 263,cited by Employers, isdistinguished from the instant case because the former involves "considerable interchange-of employees between the two companies "Compare alsoMatter of Cummer-Graham Co,73 N. L R. B 603, where employees of a sawmill, veneer plant, and two box factories weregrouped in one unit over the employer's objection,but there was frequent interchange ofemployees and only one employing entity.IIn accord with our interpretation of Section 9 (b) (3) of the Act, watchmen are-excluded from production and maintenance units.,Matter of C. V. Hill it Co.,Inc, 76.N. L. R. B. 158. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated prior to the date of the election, and also including employees onstrike who are not entitled to reinstatement, to determine whether ornot they desire to be represented by the International Brotherhood ofPulp, Sulphite and Paper Mill Workers, A. F. L., for the purposesof collective bargaining.